Name: COMMISSION REGULATION (EC) No 1293/96 of 4 July 1996 fixing the amount by which the import duties on rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  EU finance;  trade;  Africa;  international trade
 Date Published: nan

 No L 166/12 Ã Ã Ã Ã  Official Journal of the European Communities 5. 7. 96 COMMISSION REGULATION (EC) No 1293/96 of 4 July 1996 fixing the amount by which the import duties on rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 3072/95 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt f), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the import duties calculated in accordance with Article 12 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter, whereas this amount must be equal to 25 % of the average of the import duties applied during a reference period; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EC) No 2123/95 (*), the reference period is to be the quarter preceding the month in which the amount is fixed; Whereas the import duties to be taken into consideration are therefore those applicable during April, May and June 1996, HAS ADOPTED THIS REGULATION: Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the import duties on rice origin ­ ating in and coming from the Arab Republic of Egypt is to be reduced shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1996. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 166, 25. 6. 1976, p . 1 . (2) OJ No L 329, 30. 12. 1995, p. 18 . 3 OJ No L 146, 14. 6. 1977, p . 9 . (*) OJ No L 302, 31 . 10 . 1973, p . 1 . (*) OJ No L 212, 7. 9 . 1995, p. 8 . 5. 7. 96 | EN I Official Journal of the European Communities No L 166/13 ANNEX to the Commission Regulation of 4 July 1996 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 77,55 1006 10 23 77,55 1006 10 25 77,55 1006 10 27 77,55 1006 10 92 77,55 1006 10 94 77,55 1006 10 96 77,55 1006 10 98 77,55 1006 20 11 70,35 1006 20 13 70,35 100620 15 70,35 1006 20 17 85,69 1006 20 92 70,35 1006 20 94 70,35 1006 20 96 70,35 1006 20 98 85,69 1006 30 21 134,09 1006 30 23 134,09 1006 30 25 134,09 1006 30 27 152,75 1006 30 42 134,09 1006 30 44 134,09 1006 30 46 134,09 1006 30 48 152,75 1006 30 61 134,09 1006 30 63 134,09 1006 30 65 134,09 1006 30 67 152,75 1006 30 92 134,09 1006 30 94 134,09 1006 30 96 134,09 1006 30 98 152,75 1006 40 00 47,00